UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6956



NATHANIEL MANNING,

                                                 Plaintiff - Appellant,

          versus


SERGEANT HIBBERT; MR. BASNIGHT, Unit Manager;
OFFICER MOOR; OFFICER NEEDHEN; OFFICER OWEAN;
OFFICER MARTIN,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-316)


Submitted:   October 1, 2003                 Decided:   October 17, 2003


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathaniel Manning, Appellant Pro Se.        Deborrah Lynn Newton,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Manning seeks to appeal the district court’s order

substantially     adopting   the   report   and   recommendation   of   a

magistrate judge and granting summary judgment to Defendants in his

42 U.S.C. § 1983 (2000) action.      We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s judgment was entered on the docket on

March 10, 2003.    The notice of appeal was filed on June 11, 2003.*

Because Manning failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal. We also note that Manning’s failure to file objections

to   the   magistrate   judge’s    report   and   recommendation   waived



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                     2
appellate review.   See United States v. Schronce, 727 F.2d 91, 94

(4th Cir. 1984).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 3